Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 and 9-17 are pending in this application.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Election/Restrictions
3.	Upon further review of the case that was inherited from Examiner Daniel, it is deemed necessary to withdraw the Improper Markush Rejection that was raised in the previous Office Action. Note that the invention of Group II (claims 10-15) would be rejoined if the product (Group I) is found allowable. 
As noted in the First Office Action by Examiner Daniel, the elected species was found free from prior art.  The search was stopped when the examiner found a prior art.  Previously after applicant’s amendment to the claims and a response to the previous Office Action, the examiner stopped the search when a prior art was found.  
Now after applicants filed RCE (Request for Continued Examination), the search continued and stopped when a prior art was found. 

Response to Amendment
4.	Applicant’s amendment filed 08/27/2021 in response to the previous Office Action (04/30/2021) is acknowledged.  Rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) (item 6) has been obviated.  The provisional double patenting rejections of claims 1-7, 9 and 16-17 (item 9) has been maintained.
					 
  Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiler et al. U.S. Pat. No. 7,632,846.  Cited reference teaches the following compound that is the same as applicants when applicants Formula (IIa) has the following substituents: R1 = CF3; R2 = H; n = 0; R3 = butenyl; R4 = H; and R6 = H.

    PNG
    media_image1.png
    75
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    195
    339
    media_image2.png
    Greyscale


Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. U.S. Pat. No. 7,632,846.  Cited reference teaches the following compound that is almost the same as applicants when applicants Formula (IIa) has the following substituents: R1 = CF3; R2 = H; n = 0; R3 = butenyl; R4 = H; and R6 = H. 
The only difference between the prior art compounds and applicants is in the definition of R3. To overcome the prior art rejection, applicants excluded four prior art compounds by a proviso.  

    PNG
    media_image3.png
    221
    595
    media_image3.png
    Greyscale

Applicants excluded a compound with R1 = CF3 and R3 = isopropenyl (see second proviso) that is homologue of the prior art compound shown above.  Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph.
   
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-7, 9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,934,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 10,934,244 and the instant invention overlap in common subject matter to a high degree. For example, the scope of the genus formula of said patent overlap with the instant genus of instant claim 1. Furthermore, said patent recites a species (shown below) that falls into the scope of instant Formula (IIa).

    PNG
    media_image4.png
    247
    155
    media_image4.png
    Greyscale

				Response to arguments
	Applicant’s argument filed 12/28/2020 has been fully considered but it is not persuasive.
Applicants request that the double patenting rejection be held in abeyance.

12.	Claims 1-7, 9 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 15/842,807  (which is a parent case of 16/220,640). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims and the instant invention overlap in common subject matter to a high degree. For example, the scope of the genus formula of co-pending claim 1 overlap with the instant genus of instant claim 1. Furthermore, many of the species of co-pending . 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				Response to arguments
	Applicant’s argument filed 12/28/2020 has been fully considered but it is not persuasive.
Applicants request that the double patenting rejection be held in abeyance.

Specification
13.	The disclosure is objected to because of the following informalities: At pages 6,7, etc. the definition of “alkenyl” and “alkynyl” is not correct.  

    PNG
    media_image5.png
    239
    529
    media_image5.png
    Greyscale

For example, at page 6 of the specification “C1-4 alkenyl, C1-4 alkynyl” is incorrect.  There is no “C1 alkenyl” or “C1-alkynyl”.  For a carbon to make a double or triple bond, .
Appropriate correction is required.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 31, 2021